         Case
          Case21-04010
                20-40593 Doc
                          Doc1-1
                               1                   Filed 02/28/20
                                                         01/27/21 Entered 02/28/20
                                                                             01/27/21 09:49:05
                                                                                      16:24:12                             Desc Main
                                                                                                                                Exhibit
                                                    Document
                                                         A-H Page Page
                                                                    1 of3311of 67

Debtor 1      David Bruce Howard
Debtor 2      Shannon Sewell Howard                                                       Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.4                                         Describe the property that
                                              secures the claim:                            $13,000.00              $13,000.00
HVC Highlands LLC
Creditor's name
                                              Timeshare
140 Fountain Pkwy N Suite 570
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                 Contingent
St Petersburg           FL      33716            Unliquidated
City                    State   ZIP Code
                                                 Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Timeshare
   to a community debt
Date debt was incurred                        Last 4 digits of account number        6     2    6    1

  2.5                                         Describe the property that
                                              secures the claim:                                    $0.00           $13,000.00
Hyatt Residence Club                          Timeshare
Creditor's name
120 Highlands Dr
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                 Contingent
Carmel by the SeaCA             93923            Unliquidated
City                    State   ZIP Code
                                                 Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                HOA Dues
   to a community debt
Date debt was incurred                        Last 4 digits of account number        0     0    0    8




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $13,000.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 3
                                                               EXHIBIT "A"
          Case
           Case21-04010
                 20-40593 Doc
                           Doc1-1
                                1                     Filed 02/28/20
                                                            01/27/21 Entered 02/28/20
                                                                                01/27/21 09:49:05
                                                                                         16:24:12                            Desc Main
                                                                                                                                  Exhibit
                                                       Document
                                                            A-H Page Page
                                                                       2 of3011of 67

                                             UNITED STATES BANKRUPTCY COURT
                                                 EASTERN DISTRICT OF TEXAS
                                                     SHERMAN DIVISION
  IN RE: David Bruce Howard                                                                       CASE NO
         Shannon Sewell Howard
                                                                                                  CHAPTER       13

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                  Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                       Market Value                     Lien            Equity

Real Property

Timeshare                                                                                        $13,000.00            $13,000.00                 $0.00

Personal Property
(None)


                   TOTALS:                                                                       $13,000.00            $13,000.00                 $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                     Market Value              Lien            Equity      Non-Exempt Amount

Real Property
(None)
Personal Property

403b                                                                          $40,000.00                        $40,000.00               $14,800.00


                   TOTALS:                                                    $40,000.00             $0.00      $40,000.00               $14,800.00




                                                                   Summary
            A. Gross Property Value (not including surrendered property)                                               $467,234.00

            B. Gross Property Value of Surrendered Property                                                             $13,000.00

            C. Total Gross Property Value (A+B)                                                                        $480,234.00

            D. Gross Amount of Encumbrances (not including surrendered property)                                       $304,543.00

            E. Gross Amount of Encumbrances on Surrendered Property                                                     $13,000.00

            F. Total Gross Encumbrances (D+E)                                                                          $317,543.00

            G. Total Equity (not including surrendered property) / (A-D)                                               $168,253.00

            H. Total Equity in surrendered items (B-E)                                                                         $0.00

            I. Total Equity (C-F)                                                                                      $168,253.00

            J. Total Exemptions Claimed                        (Wild Card Used: $27,800.00, Available: $0.00)          $153,453.00

            K. Total Non-Exempt Property Remaining (G-J)                                                               $14,800.00




                                                                    EXHIBIT "B"
       Case
        Case21-04010
              20-40593 Doc
                        Doc1-1
                             7                                    01/27/21 Entered 02/28/20
                                                            Filed 02/28/20          01/27/21 10:10:19
                                                                                             16:24:12                                                 Exhibit
                                                                                                                                                 Desc Main
                                                                  A-H PagePage
                                                               Document     3 of 11
                                                                                 1 of 8

Fill in this information to identify your case:                                                                       For amended plans only:
                                                                                                                           Check if this amended plan is filed prior to
IN THE UNITED STATES BANKRUPTCY COURT                                                                                      any confirmation hearing.

FOR THE EASTERN DISTRICT OF TEXAS                                                                                            Check if this amended plan is filed in
                                                                                                                             response to an initial denial order or a
                                                                                                                             continuance that counted as an initial
Debtor 1              David                      Bruce                     Howard
                                                                                                                             denial.
                      First Name                 Middle Name               Last Name
                                                                                                                    List the sections which have been changed by
Debtor 2              Shannon                    Sewell                    Howard
                                                                                                                    this amended plan:
(filing spouse)       First Name                 Middle Name               Last Name
                                                                                                                    ______________________________
Case number:                                                                                                        ______________________________
                                                                                                                    ______________________________
                                                                                                                    ______________________________

TXEB Local Form 3015-a
                                                               CHAPTER 13 PLAN
                                                                                                                                                            Adopted: Dec 2017

Part 1:         Notices
To Debtor*:         This plan form is designed for use when seeking an initial confirmation order. It sets out options that may be appropriate in
                    some cases, but the presence of an option on the form does not indicate that the option is appropriate in your
                    circumstances. When you file this Plan, you must serve a copy of it upon each party listed on the master mailing
                    list (matrix) of creditors as constituted by the Court on the date of service and evidence that service through
                    a Certificate of Service affixed to this document that attaches a copy of the matrix of creditors which you
                    served. The most current matrix in this case is available under the "Reports" tab of the CM-ECF system.

* The use of the singular term "Debtor" in this Plan includes both debtors when the case has been initiated by the filing of a joint petition by spouses.

To Creditors:       Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                    You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                    have an attorney, you may wish to consult one.

                    If you oppose any permanent treatment of your claim as outlined in this plan, you or your attorney must file an objection to
                    confirmation of this Plan. An objection to confirmation must be filed at least 14 days before the date set for the plan
                    confirmation hearing. That date is listed in ¶ 9 of the Notice of Chapter 13 Bankruptcy Case issued in this case. The
                    objection period may be extended to 7 days prior to the confirmation hearing under the circumstances specified in LBR
                    3015(f). In any event, the Court may confirm this plan without further notice if no objection to confirmation is timely filed.

                    Regardless of whether you are listed in the Debtor's matrix of creditors or in the Debtor's schedules, you must timely file
                    a proof of claim in order to be paid under this Plan. The deadline for filing claims is listed in ¶ 8 of the Notice of Chapter 13
                    Bankruptcy Case issued in this case. Disbursements on allowed claims will begin on the Trustee's next scheduled
                    distribution date after the Effective Date of the Plan. See § 9.1.

                    The Debtor must check on box on each line to state whether or not the plan includes each of the following
                    items. If an item is checked as "Not Included" or if both boxes are checked, the provision will be ineffective if
                    set out later in the Plan.

1.1     A limit on the amount of an allowed secured claim through a final determination of                                              Included               Not included
        the value of property constituting collateral for such claim, as set forth in § 3.10 of
        this Plan, which may result in a partial payment or no payment at all to the secured
        creditor.

1.2     Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security                                                     Included               Not included
        interest, as set forth in § 3.9 of this Plan.

1.3     Potential termination and removal of lien based upon alleged unsecured status of                                                Included               Not included
        claim of lienholder, as set forth in § 3.11 of this Plan.

1.4     Nonstandard provisions as set forth in Part 8.                                                                                  Included               Not included




                                                                          EXHIBIT "C"
         Case
          Case21-04010
                20-40593 Doc
                          Doc1-1
                               7                           01/27/21 Entered 02/28/20
                                                     Filed 02/28/20          01/27/21 10:10:19
                                                                                      16:24:12                                     Exhibit
                                                                                                                              Desc Main
                                                           A-H PagePage
                                                        Document     4 of 11
                                                                          4 of 8

Debtor    David Bruce Howard                                                                         Case number
          Shannon Sewell Howard

          Claimant               Collateral Description     Total Claim     Collateral     Contract      Monthly           Party to           Date of
                                                            Amount on       Value on       Interest      Payment            Make               Final
                                                             Petition        Petition        Rate          per             Payment           Monthly
                                                               Date           Date                       Contract                            Payment

 1.
 Ally Bankruptcy             2015 Kia Forte                 $14,655.00 $14,655.00           0.00%        $322.00          Debtor
 Dept                        (approx. 30,000                                                                              Co-Debtor           Exceeds
                             miles) (son pays fo                                                                          Third Party      Plan Term


         Justification:

 2.
 Capital One Auto            2019 Nissan Kicks              $27,671.00 $25,000.00           0.00%        $575.00          Debtor
 Finance Inquiries           (approx. 4,000 miles)                                                                        Co-Debtor           Exceeds
                                                                                                                          Third Party      Plan Term


         Justification:

 3.
 CRB Auto                    2019 Mazda 3                   $24,891.00 $22,000.00           0.00%        $441.00          Debtor
                             (approx. 2,000 miles)                                                                        Co-Debtor           Exceeds
                                                                                                                          Third Party      Plan Term


         Justification:

 3.6     Surrender of Property. [Check one]

              None. If "None" is checked, the remainder of § 3.6 need not be completed.

              Surrender of Collateral and Related Stay Relief. The Debtor surrenders to each claimant listed below the property that
              secures that creditor's claim and requests that, upon confirmation of this plan, the automatic stay under § 362(a) be terminated as
              to the referenced collateral only and any co-debtor stay under § 1301 be terminated in all respects. The affected claimant shall
              have ninety (90) days after the Effective Date of the Plan to file a proof of claim, or an amended claim, regarding recovery of
              any deficiency balance from the Estate resulting from the disposition of the collateral. Any such allowed general unsecured claim
              will thereafter be treated in Part 5 below.


                      Claimant                                   Collateral Description                              Collateral Location

 1.
 HVC Highlands LLC                                  Timeshare

 2.
 Hyatt Residence Club                               Timeshare
 3.7     Lien Retention.

         The holder of a lien securing payment of a claim addressed in §§ 3.1 or 3.2 of this Plan shall retain its lien until the indebtedness
         secured by such lien is totally satisfied as determined under applicable non-bankruptcy law. The holder of a lien securing payment of
         any other allowed secured claim that is governed by this Plan shall retain its lien until the earlier of: (1) the total satisfaction of the
         indebtedness secured by the lien as determined under applicable non-bankruptcy law; or (2) the entry of a discharge order in favor of
         the Debtor under § 1328(a). In each instance, the provisions of this subsection may be superseded by a subsequent order of the
         Court.




TXEB Local Form 3015-a [eff. 12/2017]                               Chapter 13 Plan                                                               Page 4
                                                                 EXHIBIT "C"
Case 21-04010   Doc 1-1   Filed 01/27/21 Entered 01/27/21 16:24:12   Desc Exhibit
                                A-H Page 5 of 11




                                EXHIBIT "D"
Case 21-04010   Doc 1-1   Filed 01/27/21 Entered 01/27/21 16:24:12   Desc Exhibit
                                A-H Page 6 of 11




                                EXHIBIT "E"
Case 21-04010   Doc 1-1   Filed 01/27/21 Entered 01/27/21 16:24:12   Desc Exhibit
                                A-H Page 7 of 11




                                EXHIBIT "E"
Case 21-04010   Doc 1-1   Filed 01/27/21 Entered 01/27/21 16:24:12   Desc Exhibit
                                A-H Page 8 of 11




                                 EXHIBIT "F"
Case 21-04010   Doc 1-1   Filed 01/27/21 Entered 01/27/21 16:24:12   Desc Exhibit
                                A-H Page 9 of 11




                                 EXHIBIT "F"
Case 21-04010   Doc 1-1    Filed 01/27/21 Entered 01/27/21 16:24:12   Desc Exhibit
                                A-H Page 10 of 11




                          EXHIBIT "G"
Case 21-04010       Doc 1-1     Filed 01/27/21 Entered 01/27/21 16:24:12           Desc Exhibit
                                     A-H Page 11 of 11



August 6, 2020



Attention: Legal Department
HVC Highlands
PO Box 22197
Orlando, FL 32830

RE: Account            6261

To Whom It May Concern:

Please know that this account continues to receive payment notifications after the account
holders David and Shannon Howard surrendered the property in a Chapter 13 bankruptcy. Please
see the enclosed documentation.

The account holder has contacted the original debt holder on four different occasions, two by
phone and two in writing. In addition, the Eastern District Court of Texas and the Howard’s
attorney provided the appropriate documentation to HVC Highlands regarding the surrender of
the property and the associated value back to HVC Highlands.

Any future communication regarding this property should be addressed to the debtor’s attorney,
Rubin and Associates, Carillon Towers, 13601 Preston Road, Suite 500E, Dallas, TX 75240,
(214) 760-7777. All delinquent references should be removed from the credit bureau reporting
process and included with the bankruptcy.

If HVC Highlands continues to contact in order to collect a debt, the Howards will report the
matter to the Attorney General of the State of Texas according to the debtor protection laws in
the state.

Please refer this matter to all the appropriate parties and processes within the HVC Highlands
corporation.

Sincerely,



David Howard

Cc: Rubin and Associates, Dallas, TX

Attached:
Order Confirming Chapter 13 Plan
Section 3.6 Schedule




                                        EXHIBIT "H"
